Marshall, J.
The only question worthy of mention, for-decision on appeal, is, Did the circuit judge rightly rule that the evidence established, as matter of law, fatal contributory' *332negligence? Tbe foregoing statement leaves very little, if anything, to be said for an opinion in respect thereto. The ■evidence disclosed about as clear a case of contributory negligence as could well be imagined. To submit such a case to a jury, suggesting thereby that there is room within the range of ■common sense for a decision either way, thus inviting what might afterwards appear to be a perverse verdict, would be un-judicial. So the trial court properly took the case from the jury upon the ground of plaintiff’s clearly established inexcusable fault.
By the Qowrt. — Judgment affirmed.